           Case 1:21-cv-03164-LTS Document 4 Filed 05/07/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DARRELL ROSE, et al.,

                               Plaintiffs,
                                                                     21-CV-3164 (LTS)
                      -against-
                                                                          ORDER
THE STATE OF NEW YORK; THE
DEPARTMENT OF CORRECTION,

                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Darrell Rose, who is currently detained at the Vernon C. Bain Center (VCBC) on Rikers

Island, filed this pro se complaint alleging that jail officials are not providing him and other

detainees with the means to protect themselves from contracting COVID-19. They are seeking

money damages. The complaint includes the names of 41 other detainees housed in the 1BB

dorm in VCBC. All except one of the detainees signed the complaint, and most of the detainees

submitted requests to proceed in forma pauperis (IFP), that is without prepayment of fees, and

prisoner authorizations.

       For the reasons set forth below, the claims of all the VCBC detainees whose names

appear in the complaint are severed under Fed. R. Civ. P. 21.

                                             DISCUSSION

       Generally, Rule 20 of the Federal Rules of Civil Procedure allows multiple plaintiffs to

join in one action if (1) they assert any right to relief arising out of the same occurrence or series

of occurrences, and (2) if any question of law or fact in common to all plaintiffs will arise in the

action. See, e.g., Kalie v. Bank of Am. Corp., No. 12-CV-9192 (PAE), 2013 WL 4044951, at *3

(S.D.N.Y. Aug. 9, 2013) (Courts “look to the logical relationship between the claims and

determine ‘whether the essential facts of the various claims are so logically connected that
           Case 1:21-cv-03164-LTS Document 4 Filed 05/07/21 Page 2 of 6




considerations of judicial economy and fairness dictate that all the issues be resolved in one

lawsuit’” (quoting United States v. Aquavella, 615 F.2d 12, 22 (2d Cir. 1979))).

       Courts have the authority to deny joinder, or to order severance under Rule 21 of the

Federal Rules of Civil Procedure, even without a finding that joinder is improper, if joinder “will

not foster the objectives of the rule, but will result in prejudice, expense or delay.” Wright &

Miller, 7 Fed. Prac. & Proc. § 1652 (3d ed.) (citations omitted); see Wyndham Assoc. v. Bintliff,

398 F.2d 614, 618 (2d Cir. 1968) (Fed. R. Civ. P. 21 “authorizes the severance of any claim, even

without a finding of improper joinder, where there are sufficient other reasons for ordering a

severance”); Ghaly v. U.S. Dep’t of Agric., 228 F. Supp. 2d 283, 292 (S.D.N.Y. 2002) (noting that

“district courts have broad discretion to decide whether joinder is appropriate, even when the

requirements of Rule 20(a) have been met”) (citation omitted).

       In determining whether to deny joinder or order severance of parties, courts consider the

requirements of Rule 20 and additional factors, “including (1) whether severance will serve

judicial economy; (2) whether prejudice to the parties would be caused by severance; and

(3) whether the claims involve different witnesses and evidence.” Kehr v. Yamaha Motor Corp.,

596 F. Supp. 2d 821, 826 (S.D.N.Y. 2008) (considering motion to sever under Fed. R. Civ. P. 20

and 21); see also Laureano v. Goord, No. 06-CV-7845 (SHS) (RLE), 2007 WL 2826649, at *8

(SD.N.Y. Aug. 31, 2007) (When considering severance, “courts should be guided by

‘considerations of convenience, avoidance of prejudice to the parties, and efficiency’” (quoting

Hecht v. City of New York, 217 F.R.D. 148, 150 (S.D.N.Y. 2003)).

       While there are similarities among their claims, each Plaintiff has his own unique

circumstances, including his own conviction status, underlying health conditions, and complaints

regarding his detention. It is therefore not clear that their claims arise out of the same




                                                  2
            Case 1:21-cv-03164-LTS Document 4 Filed 05/07/21 Page 3 of 6




occurrences or that questions of law or fact in common to all of them will arise. See Fed. R. Civ.

P. 20.

         Even if Plaintiffs in this action were properly joined, however, the Court finds that the

practical realities of managing this pro se multi-prisoner litigation militate against adjudicating

the Plaintiffs’ claims in one action. As pro se litigants, each Plaintiff may appear only on his own

behalf; none may appear as an attorney for the others. See United States v. Flaherty, 540 F.3d 89,

92 (2d Cir. 2008) (“[A]n individual who is not licensed as an attorney ‘may not appear on

another person’s behalf in the other’s cause’”) (citations omitted); Iannaccone v. Law, 142 F.3d

553, 558 (2d Cir. 1998) (“[B]ecause pro se means to appear for one’s self, a person may not

appear on another person’s behalf in the other’s cause”).

         In addition, Rule 11(a) of the Federal Rules of Civil Procedure requires that every

pleading, written motion, or other paper be signed by every party personally who is

unrepresented. During this action, each Plaintiff would therefore be required to sign any motion

or notice filed. But because of the transitory nature of a pretrial detention facility such as Rikers

Island, where an inmate could be released or transferred at any time, and because of security

concerns related to inmate correspondence and face-to-face communications, Plaintiffs would

have at best only a very limited opportunity to discuss case strategy, share discovery, or even

provide each other with copies of the motions and notices that they file with the Court. Further,

this can result in piecemeal submissions, delays, and missed deadlines. Perkins v. City of New

York, No. 14-CV-3779 (WHP), 2014 WL 5369428, at *1 (S.D.N.Y. Oct. 20, 2014) (finding that

multi-prisoner case should be severed under Fed. R. Civ. P. 21 into individual actions based on

unwieldy complaint, security considerations, and plaintiffs’ likely inability to jointly litigate the

case because they were housed in different facilities or given limited opportunities to associate).




                                                   3
          Case 1:21-cv-03164-LTS Document 4 Filed 05/07/21 Page 4 of 6




       Based on these logistical issues, the Court concludes that allowing this case to proceed as

a multi-plaintiff case would not be fair to the Plaintiffs and would not achieve judicial economy.

Allowing each Plaintiff to proceed separately, on the other hand, would facilitate the fair and

efficient disposition of the litigation. See Lee v. Dep’t of Corrs., ECF 1:20-CV-8407, 7 (GBD)

(SDA) (S.D.N.Y. Nov. 9, 2020) (severing claims of 50 detainees who alleged that officials at

VCBC were failing to protect them from COVID).

       The Court will therefore sever this action into individual cases. Darrell Rose will proceed

as the sole plaintiff in this action. The other 41 plaintiffs — Tyriek Gibson #3492000664; Jahiek

Chunn #5412100066; Rydell Latta #5412100065; Dequawn McKenzie #2412100257;

Christopher Queiroz #8252100137; George Hinton #8951900017; Sefton Jenkins #3492002568;

Miguel Angel Acosta #3492100283; Luis Amaro #3492100291; Michael Aviles #2412001562;

Denis Giovany Junes Rivas #1472100354; Ramon Cepeda #2412001136; Lawrence Richardson

#3102100055; Daniel Young #4412001146; Jason Roldan #2412100201; Wilford Person

#3102100054; Darron Swinnie #8952000358; Derrick Frances #2412100255; Hector Soto

#5412100050; Joseph Yarbough #5412100095; Brian Miller #3492001719; Danny Delacruz

#2412001135; Mitchell Thompson #3492001965; Shared King #4412001342; Chester Taylor

#3601800108; Ernesto Valerio #21111903712; Michael Perry #132000229; Jamarr Credle

#1412100476; Markus Useche #5411901662; Maurice Robinson #3492001360; Montrell

Fortune #3002000273; Jordan Frederick #2411803708; Troy Campbell #3412001817; Deshaun

Powell #8452100160; Rashaid Todman #2412100376; Daniel Hurdle #1412100581; Jeremy

Cuevas #2412000701; Jared Eng #3491900860; Anand Seenarine #3491901188; Kevin R.




                                                 4
           Case 1:21-cv-03164-LTS Document 4 Filed 05/07/21 Page 5 of 6




Richardson #4412100274; and Calvin Devon Buchanan #2412100344 1 — will each be assigned

a new case number.

       A copy of the complaint (ECF 2) and this order will be docketed in each new case. The

new cases will proceed independently from this point on, and Plaintiffs will not be regarded as

co-plaintiffs, except upon further order of the Court. 2 Once the new cases are opened, the Court

will direct the plaintiffs who have not already submitted signed IFP applications and prisoner

authorizations to do so. Any individual who did not sign the complaint will also be required to

submit a declaration of his intent to proceed as a plaintiff in his own case.

                                          CONCLUSION

       The Court severs the claims of all plaintiffs under Fed. R. Civ. P. 21. (ECF 1 at 1-8.)

Darrell Rose will proceed as the sole plaintiff in this action.

       The Clerk of Court is directed to open separate civil actions with new docket numbers for

the following plaintiffs: Tyriek Gibson #3492000664; Jahiek Chunn #5412100066; Rydell Latta

#5412100065; Dequawn McKenzie #2412100257; Christopher Queiroz #8252100137; George

Hinton #8951900017; Sefton Jenkins #3492002568; Miguel Angel Acosta #3492100283; Luis

Amaro #3492100291; Michael Aviles #2412001562; Denis Giovany Junes Rivas #1472100354;

Ramon Cepeda #2412001136; Lawrence Richardson #3102100055; Daniel Young #4412001146;

Jason Roldan #2412100201; Wilford Person #3102100054; Derrick Frances #2412100255;

Hector Soto #5412100050; Joseph Yarbough #5412100095; Brian Miller #3492001719; Danny

Delacruz #2412001135; Mitchell Thompson #3492001965; Shared King #4412001342; Chester


       1
        Plaintiff Buchanan has submitted an IFP application and prisoner authorization but does
not appear to have signed the complaint.
       2
        The severance of Plaintiffs’ claims into individual cases does not mean that their claims
cannot be considered or tried together. If appropriate, the Court can deem the cases related or
consolidate them. See Hagan, 570 F.3d at 165 n.11.


                                                  5
            Case 1:21-cv-03164-LTS Document 4 Filed 05/07/21 Page 6 of 6




Taylor #3601800108; Ernesto Valerio #21111903712; Michael Perry #132000229; Jamarr Credle

#1412100476; Markus Useche #5411901662; Maurice Robinson #3492001360; Montrell

Fortune #3002000273; Jordan Frederick #2411803708; Troy Campbell #3412001817; Deshaun

Powell #8452100160; Rashaid Todman #2412100376; Daniel Hurdle #1412100581; Jeremy

Cuevas #2412000701; Jared Eng #3491900860; Anand Seenarine #3491901188; Kevin R.

Richardson #4412100274; Darron Swinnie #8952000358; and Calvin Devon Buchanan

#2412100344. A copy of the complaint (ECF 2) and this order should be docketed in each new

case.

         The Clerk of Court is directed to mail a copy of this order to each of the plaintiffs at the

following address: Vernon C. Bain Center, 1 Halleck Street, Bronx, New York, 10474, and note

service on the docket.

SO ORDERED.

Dated:     May 7, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                   6
